
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 441
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2011
			Mr. Forbes (for
			 himself, Mr. Thornberry,
			 Mr. Akin, Mr. Wilson of South Carolina,
			 Mr. Turner of Ohio,
			 Mr. Wittman,
			 Mr. West, Mrs. Hartzler, Mr.
			 Franks of Arizona, Mr.
			 Lamborn, Mr. Walberg,
			 Mr. Bishop of Utah,
			 Mrs. Myrick,
			 Mr. Broun of Georgia,
			 Mr. Schilling,
			 Mr. Cravaack,
			 Mr. Miller of Florida,
			 Mr. Palazzo,
			 Mr. Platts,
			 Mr. Jones,
			 Mr. Conaway,
			 Mr. Thompson of Pennsylvania,
			 Mr. Gohmert,
			 Mr. Gerlach,
			 Mr. Heck, Mr. Shuster, Mr.
			 Hunter, Mrs. Roby,
			 Mr. Kline,
			 Mr. LoBiondo,
			 Mr. Fleming,
			 Mr. Rooney,
			 Mr. Rigell,
			 Mr. Griffin of Arkansas, and
			 Mr. Rogers of Alabama) submitted the
			 following resolution; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that further reductions to core national security funding will
		  cause significant harm to United States interests.
	
	
		Whereas spending on national security did not create the
			 current budget crisis and further cuts to national defense will not solve
			 it;
		Whereas spending on national defense only constitutes 19
			 percent of total budget authority;
		Whereas top leaders of the Department of Defense and the
			 United States Armed Forces have continually warned that significant reductions
			 in defense spending pose serious risks to the future security of the United
			 States;
		Whereas decisions on future resources for national defense
			 are being made without the necessary foundation of strategy and an assessment
			 of the threats faced by the United States;
		Whereas the future of United States national security is
			 being decided based on budgetary pressure, placing a range of United States
			 national security interests at risk;
		Whereas over 90 percent of global trade, worth over
			 $14,000,000,000,000, travels by sea;
		Whereas 75 percent of the world’s maritime commerce
			 travels through a small handful of international straits and canals, which
			 function as strategic choke points;
		Whereas global energy demand is on the rise and a
			 significant portion of future growth is projected to come from maritime nations
			 such as India and China;
		Whereas the United States Armed Forces are a vital
			 component of national power and have provided a stabilizing influence for
			 friendly and allied nations around the world;
		Whereas the modernization of China's People's Liberation
			 Army appears focused on shifting the military balance in the western Pacific
			 Ocean in a direction unfavorable to United States and regional
			 interests;
		Whereas further cuts to national security could make it
			 difficult for the United States to honor security commitments with friends and
			 allies, such as Taiwan and Israel, that could be left undefended against the
			 rise of competitors such as China or Iran;
		Whereas a number of the most vital assets to the United
			 States Armed Forces were procured prior to the end of the Cold War and are in
			 desperate need of modernization;
		Whereas the force structure of the United States Armed
			 Forces has been in steady decline since the end of the Cold War;
		Whereas defense spending as a percentage of total Federal
			 spending is approaching historic lows not seen since before World War
			 II;
		Whereas the United States defense industrial base is a
			 vital strategic asset and decisions made in the coming months will affect its
			 strength and viability for decades to come;
		Whereas Secretary of Defense Leon Panetta stated that
			 large defense cuts “will impact our economic strength” and “would seriously
			 cripple our industrial base”;
		Whereas Secretary of Defense Leon Panetta stated that
			 $1,000,000,000,000 in cuts to national defense could cause unemployment to
			 increase by 1 percent;
		Whereas if unemployment were to increase by only one-third
			 of this amount, the United States would see an additional 500,000 jobs lost,
			 many of them veterans of 10 years of war; and
		Whereas further cuts to national security will have a
			 significant negative impact on members of the United States Armed Forces and
			 their families: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)further reductions to core national
			 security funding such as those triggered by the sequestration alternative of
			 the Budget Control Act of 2011, may cause irreparable harm to United States
			 interests; and
			(2)decisions on United States national
			 security policy and spending levels should be based on the following key
			 principles—
				(A)security planning should be based on the
			 National Security Strategy and a sequential determination of the threats to the
			 United States and its interests, an analysis of the capabilities needed to
			 deter or defeat the threats, an assessment of the cost to obtain those
			 capabilities and an assessment of the risk associated with not obtaining them;
				(B)a strong economy and a strong national
			 security are inextricably linked; and
				(C)national security is the most important
			 obligation of the Federal Government and should take precedence over other
			 priorities.
				
